                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

           Damian M. Hall,              )            JUDGMENT IN CASE
                                        )
              Plaintiff(s),             )             3:19-cv-00537-GCM
                                        )
                  vs.                   )
                                        )
  Commissioner of the Social Security   )
          Administration,
           Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 25, 2020 Order.

                                               June 25, 2020




        Case 3:19-cv-00537-GCM Document 19 Filed 06/25/20 Page 1 of 1
